   Case: 2:20-mj-00591-EPD Doc #: 3 Filed: 08/28/20 Page: 1 of 1 PAGEID #: 9



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


UNITED STATES OF AMERICA                  :      Case No. 2:20-mj-591
                                          :      MAGISTRATE JUDGE DEAVERS
          v.                              :
                                          :
JOVANNI AGUIAR VIERA                      :


             MOTION TO SEAL COMPLAINT AND ARREST WARRANT

     Now comes the United States, by and through its counsel,

Assistant United States Attorney Michael J. Hunter, for the

Southern District of Ohio, and respectfully requests that the

Complaint and Arrest Warrant in the above-entitled cause be

sealed as the United States is apprehensive that the defendant

may flee the jurisdiction or that evidence may possibly be

destroyed if anyone becomes aware of the existence of said

Complaint.

     WHEREFORE, the government respectfully requests that the

Complaint and Warrant in this cause be sealed.

                                          Respectfully submitted,

                                          DAVID M. DEVILLERS
                                          United States Attorney

                                          s/Michael J. Hunter
                                          MICHAEL J. HUNTER (0076815)
                                          Assistant United States Attorney
                                          303 Marconi Boulevard, Suite 200
                                          Columbus, Ohio 43215
                                          Tel: (614) 469-5715
                                          Fax: (614) 469-5653
                                          Michael.Hunter@usdoj.gov
